Citation Nr: 1430993	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1988 to September 1998, and in the United States Army from October 2004 to Setember 2005, and from August 2008 to September 2009.  The Veteran also has service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the proceeding is of record.

The Virtual VA paperless claims processing system contains VA treatment records dated from September 2012 to March 2013, September 2013 to December 2013, and January 2014 to February 2014.  Other documents on the Virtual VA claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his low back pain began as early as 2002.  Although the Veteran was unable to identify a specific injury to his back, he indicated that his low back pain was due to the physical demands of training and heavy lifting.  He indicated that he was on active duty with the National Guard during this time.  He noted that he was initially given a temporary physical profile for his back condition, and then a permanent physical profile.  The Veteran also contends that his back was further damaged during his active duty deployment to Iraq from August 2008 to September 2009.  The Veteran noted that upon return from his deployment in Iraq, the PUHLE number for his lower extremities (which includes the low back) on his permanent physical profile changed from "2" to "3."  The Veteran asserts that this change indicated that his back condition worsened during this deployment.  

In the Veteran's October 1988 entrance examination, the spine was evaluated as abnormal; the examiner noted that the Veteran had kyphosis and lordosis.  In the October 1988 report of medical history, the Veteran denied recurrent back pain.  In a January 2002 treatment note, the Veteran reported low back pain for the past five years.  In March 2002, the Veteran was given a temporary physical profile for his plantar fasciitis and back spasms.  In a June 2002 treatment record, the Veteran complained of low back pain for more than six months.  He noted that he worked as a furniture mover, and although he did not remember any specific injury, he wondered if the problem may have been aggravated by his work.  X-ray imaging revealed degenerative disc disease and facet disease.  In June 2002, the Veteran was given another temporary physical profile for his back dysfunction and shortened Achilles tendons.  In July and August 2002, the Veteran was given temporary physical profiles for his chronic low back pain and plantar fasciitis.  In a June 2003 treatment record, it was noted that the Veteran had chronic low back pain for nearly two years.  X-ray imaging revealed degenerative disc disease at L4-5 and osteoarthritis on the right at L5-S1 facet joint.  In August 2003, the Veteran was given a permanent physical profile for his shoulder adhesions, plantar fasciitis, and degenerative joint disease of the spine.  In August 2008, the Veteran's pre-mobilization examination assigned a PUHLE number of "1 2 2 1 1 1."  Following the Veteran's most recent deployment, a January 2011 physical profile showed a PUHLE number of "1 1 3 1 1 1."

The Board notes that the Veteran is entitled to service connection for any injury or disease that was incurred or aggravated during a period of active duty for training (ACDUTRA) and for any injury that was incurred or aggravated during a period of inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(24)(B), (C); 38 C.F.R. § 3.6(a).  The Veteran's discharge document shows that he was released from a period of active duty on September 10, 1998.  However, because there is no record of a line of duty determination in the file, there is no evidence which documents whether the complaints regarding the Veteran's back beginning in approximately January 2002, occurred on active or inactive duty for training while in the Army National Guard.  The available service treatment records in the claims file do not clearly reflect the specific dates of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) over the course of his Army National Guard service.  In view of the foregoing, efforts should be made to obtain the Veteran's complete Army National Guard personnel records, to include records documenting the Veteran's periods of active duty service, ACDUTRA, and INACDUTRA. 38 C.F.R. § 3.159(c)(2).

Moreover, with respect to the Veteran's contention that his pre-existing back disability was aggravated by his most recent period of active duty service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).  Although the Veteran's permanent profile in August 2003 showed that his back disability pre-existed his most recent period of active duty service, an opinion has not been obtained addressing whether the Veteran's pre-existing back disability was aggravated during this period of service.

Although the Veteran was afforded a VA examination in October 2009, in which degenerative joint disease of the low back was diagnosed, this examination report did not contain an opinion regarding the etiology of the Veteran's diagnosed low back disability.  For the reasons discussed above, the RO should afford the Veteran a VA examination to determine the nature and etiology of any current back disability, to include whether the Veteran's pre-existing back disability was aggravated during his most recent period of active duty service.

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the National Personnel Records Center, Records Management Center, National Archives and Records Administration, VA Records Management Center, Army National Guard, or other appropriate agency or department and obtain the Veteran's Army National Guard service personnel records (particularly the records in or around 2002).  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file. The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3. Then, the RO should review the Veteran's National Guard personnel records and unit records and perform any development necessary to ascertain the Veteran's periods of active duty, ACDUTRA, and/or INACDUTRA (particularly in or around 2002).

4. Thereafter, schedule the Veteran for an appropriate VA examination for his claimed back disability.  The claims file and a copy of this REMAND should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  All necessary tests and studies should be performed, and all findings should be set forth in detail.  A complete rationale should be provided for any opinion expressed.

(a) The examiner should identify whether the Veteran has a current diagnosed back disability.  
      
(b) The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed back disability is etiologically related to the Veteran's active service or period of ACDUTRA, or was a result of injury or aggravation of a preexisting disability during a period of INACDUTRA.  

(c) If the answer to (b) is negative, the examiner should opine as to whether it is clear and unmistakable that the Veteran's pre-existing back disability was not permanently aggravated by the Veteran's most recent period of active duty service (August 2008 to September 2009) beyond its natural progression.  

In rendering the required opinions, the examiner should note and discuss the following evidence:

(a) the October 1988 entrance examination noting kyphosis and lordosis;

(b) the January 2002 treatment record noting complaints of low back pain for the past five years;

(c) the June 2002 treatment record noting complaints of low back pain for the past six months, with x-ray imaging revealing degenerative disc and facet disease;

(d) the June 2003 treatment record noting back pain for the past two years, with x-ray imaging revealing degenerative disc disease at L4-5 and osteoarthritis on the right at L5-S1 facet joint; and

(e) the Veteran's August 2008 pre-mobilization examination which assigned a PUHLE number of "1 2 2 1 1 1," and the Veteran's January 2011 physical profile, which assigned a PUHLE number of "1 1 3 1 1 1," indicating worsening of the lower extremities.

5. After the development has been completed, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



